UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-KSB AMENDMENT NUMBER 1 T Annual Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the Fiscal Year Ended December 31,2006. £ Transition Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to Commission file number:000-22711 BLUEGATE CORPORATION (Name of small business issuer in its charter) Nevada 76-0640970 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 701 North Post Oak Road, Suite 600, Houston, Texas 77024 (Address of principal executive offices) (Zip Code) voice:713-686-1100 fax:713-682-7402 Issuer's telephone number Securities registered under Section 12(b) of the Act: Title of Each Class: Name of exchange on which registered: None. None. Securities registered under Section 12(g) of the Act: Common Stock, $0.001 par value (Title of class) Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.£ Check whether the Issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the past 12 months (or for such shorter period that theregistrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes T £ No Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B is contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSBT Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).£ YesT No Registrant's revenues for its most recent fiscal year: $3,707,908. The aggregate market value of the common stock held by non-affiliates of the registrant on March 2, 2007 based on the last price (which was $0.70 per share) was $6,061,439.On March 2, 2007, the closing bid price of our common stock on the OTCBB was $0.70 per share. On March 2, 2007, the registrant had outstanding 13,078,437 shares of Common Stock, $0.001 par value per share. Transitional Small Business Disclosure Format:Yes £No T 1 EXPLANATORY NOTE The registrant is filing this Amendment No. 1 on Form 10-KSB/A to its annual report on Form 10-KSB for the year ended December 31, 2006, originally filed March 15, 2007, for the new Exhibits 31.1 and 31.2. 2 TABLE OF CONTENTS PART I PAGE Item 1. Description of Business 4 Item 2. Description of Property 7 Item 3. Legal Proceedings 8 Item 4. Submission of Matters to a Vote of Security Holders 8 PART II Item 5. Market for Common Equity and Related Stockholder Matters and Small Business Issuer Purchases of Equity Securities 8 Item 6. Management's Discussion and Analysis or Plan of Operation 13 Item 7. Financial Statements 18 and F-1 Item 8. Changes In and Disagreements with Accountants On Accounting and Financial Disclosure 18 Item 8A. Controls and Procedures 19 Item 8B. Other Information 19 PART III Item 9. Directors, Executive Officers, Promoters and Control Persons; Compliance with Section 16(a) Of the Exchange Act 20 Item 10. Executive Compensation 22 Item 11. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 29 Item 12. Certain Relationships and Related Transactions, and Director Independence 31 Item 13. Exhibits 32 Item 14. Principal Accountant Fees and Services 32 SIGNATURES 33 FINANCIAL STATEMENTS F-1 and 18 EXHIBITS 34 3 Table of Contents PART I ITEM 1. DESCRIPTION OF BUSINESS. INTRODUCTION Bluegate provides the nation's only Medical Grade Network® that allows hospitals and physicians to achieve physician and clinical integration by communicating in a secure private environment, improving patient care. As a leader in the healthcare industry of outsourced IT solutions and remote management services, Bluegate provides hospitals and physicians with a single source solution for all clinical integration and IT needs. Additionally Bluegate provides IT consulting through its professional services division and HIPAA-compliant, turnkey managed security services and interoperability solutions across its Medical Grade Network® for hospitals, physicians and other healthcare facilities. Our Web site is www.bluegate.com. In this Form 10-KSB, we refer to ourselves as "Bluegate", "We", Us", “the Company”, and "Our." References to our common stock herein give effect to our 20:1 reverse stock split which occurred in 2004. In 2004, we took corporate action to increase the number of our authorized shares of common stock to be 50,000,000 shares of common stock. Our executive offices are located at: Bluegate Corporation, 701 North Post Oak Road, Suite 600, Houston, Texas 77024, tel. voice: 713-686-1100, fax: 713-682-7402. Our Web site is www.bluegate.com. Our growth is dependent on attaining profit from our operations and our raising capital through the sale of stock or debt. There is no assurance that we will be able to raise any equity financing or sell any of our products at a profit. Our functional currency is the U.S. dollar. Our independent auditors issued a going concern qualification in their report dated March 12, 2007, which raises substantial doubt about our ability to continue as a going concern. Our stock is traded on the OTCBB. Our trading symbol is "BGAT." CORPORATE HISTORY In 2001, Mr. Manfred Sternberg acquired effective control of the company and during 2002 and 2003 under his leadership, the company commenced development and completion of the necessary systems to offer integrated HIPAA compliant Medical Grade Network® to the health care community to provide electronic systems required by increasing U.S. public policy mandates to accelerate the movement to secure electronic health records. To accelerate our movement into the field, in 2004, we sold our Internet Service Provider ("ISP") customer base effective June 21, 2004 to concentrate on our health care IT solutions model and its Medical Grade Network®. Under the terms of this sale, we received an aggregate of $1,150,000. In 1996, Congress passed the Health Insurance Portability and Accountability Act ("HIPAA"). Two of the many features of HIPAA were a mandate that the healthcare industry move toward using electronic communication technology to streamline and reduce the cost of healthcare, and a requirement that healthcare providers treat virtually all healthcare information as confidential, especially when electronically transmitted. In 2003, a minority amount of our revenue was related to our HIPAA business. In 2004, a majority of our revenue was related to our HIPAA business. In 2005, all of our revenues were related to our health care service model. In 2004, we contracted with the largest healthcare system in Texas to provide physicians with Internet bandwidth and managed security services using our Medical Grade Network®. In March 2005 we acquired substantially all of the assets and assumed certain ongoing contractual obligations of TEKMedia Communications, Inc. in exchange for 132,000 shares of the Company’s common stock valued at $116,160. 4 Table of Contents In September 2005 we acquired substantially all of the assets and assumed certain ongoing contractual obligations of Trilliant Corporation, a company that provides assessment, design, vendor selection, procurement and project management for large technology initiatives, particularly in the healthcare arena. The acquisition strengthened Bluegate as a competitor in the technology management industry. The purchase price consisted of $161,033 cash and 258,308 shares of Bluegate's common stock valued at $180,816. The asset sale and purchase agreement provides for additional consideration up to 827,160 common shares depending on the acquired business' revenue through September 2008 and royalty payments based on sales through September 2008 of certain software acquired. Effective September 30, 2006, in accordance with the asset sale and purchase agreement, 407,407 shares of Bluegate’s common stock valued at $301,481 was issued as additional consideration based upon the acquired business’ revenue calculation after the first year. As of December 31, 2006, additional consideration up to 419,753 common shares may be issued, depending on the acquired business revenue pertaining to the second year. OUR BUSINESS Bluegate provides the nation's only Medical Grade Network® that allows hospitals and physicians to achieve physician and clinical integration by communicating in a secure private environment, improving patient care. As a leader in the healthcare industry of outsourced IT solutions and remote management services, Bluegate provides hospitals and physicians with a single source solution for all clinical integration and IT needs. Additionally Bluegate provides IT consulting through its professional services division and HIPAA-compliant, turnkey managed security services and interoperability solutions across its Medical Grade Network® for hospitals, physicians and other healthcare facilities. Consulting Practice Health care institutions have very unique requirements not found in a typical commercial environment. Our consulting practice works with medium to large medical facilities and systems on evaluation, procurement and implementation of voice, data, video, infrastructure and applications for the health care environment. Our applications group also performs specific applications development, enhancement, coding and integration work for these projects when requested by our customers. Outsourcing Our outsourcing offering includes help desk support and break-fix arrangements as well as acquisition and special financing of equipment and services. It also can include provisions for technology refresh, change management and level of service agreements. Our target market for such services consists of private-practice physicians whose office staffs typically lack the in-house technical expertise to support mission-critical computer systems and associated hardware. In many cases, these private-practice physicians are affiliated with our larger medical facility clients, creating a logical foundation for Bluegate to establish and maintain long-term business relationships. Systems Integration and Managed Security Solutions Our systems integration and managed security group enables secure, HIPAA-compliant data communication between hospitals, medical facilities and physician practices from all locations via our Bluegate Medical Grade Network® - ultimately enhancing patient care. We also provide affordable access to compatible medical-focused content and applications over the infrastructure to improve practice efficiency and service. We extend IT best practices to the edge of the health care network ensuring every access point for the physician and health care location is as secure as the hospital itself. Two-fold Market Opportunity HIPAA compliance for physician practices The Administrative Simplification provisions of Title II of HIPAA require the United States Department of Health and Human Services to establish national standards for electronic health care transactions and national identifiers for providers, health plans, and employers. It also addresses the security and privacy of health data. Adopting these standards will improve the efficiency and effectiveness of the nation's health care system by encouraging the widespread use of electronic data interchange in health care. There is rapidly increasing demand for our networks, technologies, remote management and professional IT services, largely as the result of increasing pressure for health care providers to adopt electronic health records and the favorable health care IT environment created by the Stark Law exceptions. Facilitate participation in National Healthcare Information Network (NHIN) Electronic data communication networks have vast potential for enhancing the quality of patient care, mitigating the soaring costs of health care, and protecting patient privacy. To harness this potential, the current administration, Congress, and administrative agencies are advocating that all physicians get connected to the NHIN, the proposed national health information system.A NHIN is expected to enable physicians to write electronic prescriptions (eRx) and securely share patient electronic health records (EHR), including medical images, with other health care providers at hospitals, clinics, and individual physician offices. In order to access and use the NHIN, individual physicians must have the appropriate information technology environment at their offices, and the hospitals where they admit patients. Further, the hospital’s credentialed physicians must be on a common HIPAA compliant network. Once the hospital has installed the necessary secure electronic connectivity behind their firewall, the “last mile” of connectivity, the figurative distance from the telecommunication provider’s switch to an end user (i.e. the physician), still presents a major challenge. In addition to being HIPAA-compliant, the networks also need to be interoperable, which requires assessing and augmenting physicians’ existing IT equipment and resources. Adequate training and technical support is necessary to ensure the highest possible network availability and security and the ability to move and manage information back and forth. 5 Table of Contents Today, Bluegate’s offering singularly solves a particularly vexing piece of the HIPAA requirement and the “last mile” challenges of a NHIN by connecting the individual physician's practice to this secured network. As a result, Bluegate is positioning itself, through it’s Medical Grade Network®, to provide HIPAA compliant connectivity to the NHIN linking physician practices, hospitals and insurance companies to a secure network. As a result, Bluegate, has acquired and deployed significant resources towards this national opportunity. Bluegate began its business installing Medical Grade Networks® in Houston, Texas in late 2004 and 2005. We are in active contract negotiations with health care entities in Texas and around the country to design, develop and deploy networks that are based upon the success of those deployed in Houston, Texas. Bluegate Strategy Our current short term strategies are to: (1) increase our market penetration and dominance of the Houston hospital, centralized health care and physician markets; (2) commence systems in other Texas cities; and, (3) commence systems in other cities in the U.S. Our long term strategy is fourfold: (1) fill as much of the national HIPAA-compliant secured communications void that exists between the physician and the hospital as we can; (2) sell our services to the physicians that join our Medical Grade Network®, enabling them to choose Bluegate as their electronic health solutions firm and as the IT outsource firm of choice for all of their technology needs; (3) to be “THE” IT solutions resource to medical institutions, health care facilities, regional health information organizations (RHIOs) and centralized health care organizations (HCOs) for all their information technology needs; and, (4) partner with a wide array of third party providers of software, managed systems, pharmacy benefits and many other applications that must run on electronic networks and be installed in hospitals, HCOs and medical practices. COMPETITION We are not aware of any completely direct competitors at this time. However, competition may include vendors of HIPAA software and Internet Protocol ("IP") networks whose security may or may not comply with the terms of the HIPAA confidentiality compliance requirements. The Internet, VPN and data services market is extremely competitive, highly fragmented and has grown dramatically in recent years. The market is characterized by the absence of significant barriers to entry and the rapid growth in Internet and VPN usage among customers. Other competitors may be: - Access and content providers, such as AOL, Microsoft, EarthLink and Time Warner; - Local, regional and national Internet service providers, such as Megapath, EarthLink, XO Communications and Mindspring; - Regional, national and international telecommunications companies, such as AT&T, MCI and Allegiance Telecom; - On-line services offered by incumbent cable providers such as Time Warner; - DSL providers such as Covad. Most of our competitors have greater financial and other resources than we have, and there is no assurance that we will be able to successfully compete. 6 Table of Contents OUR BUSINESS - CUSTOMERS AND VENDORS Major Customers. During 2006, our top five major customers all located in Houston, accounted for 43% of our sales. No single customer accounted for more than 13% of sales. Major Vendors. During 2006, five major vendors accounted for 92% of our purchases. No single vendor accounted for more than 26% of purchases. EMPLOYEES We currently have 35 employees of whom 33 are full time employees. AVAILABLE INFORMATION ABOUT US Our filings with the SEC may be obtained in person or by writing to the SEC's Public Reference Branch at 450 Fifth Street, N.W., Washington, D.C. 20549, tel. 1-800-SEC-0330, or through SEC's e-mail address: publicinfo@sec.gov. In most cases, this information is also available on the SEC's Web site: www.sec.gov. Our web site is www.bluegate.com. ITEM 2. DESCRIPTION OF PROPERTY. We lease approximately 7,290 square feet of office space located at 701 North Post Oak Road, Suite 600, Houston, Texas 77024, for a monthly lease payment of approximately $9,000. The lease expires in November 2013. We believe this space is adequate for our current needs, and that additional space is available to us at a reasonable cost, if needed. During 2006 we subleased a portion of this space to other companies. 7 Table of Contents ITEM 3. LEGAL PROCEEDINGS. From time to time, we are involved with litigation in the normal course of business. At the time of this filing, we were not involved in any legal proceedings. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. No matters were submitted to the shareholders for a vote in 2006. PART II ITEM 5. MARKET FOR COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND SMALL BUSINESS ISSUER PURCHASES OF EQUITY SECURITIES. Our stock is traded on the OTCBB. Our trading symbol is "BGAT." The following table sets forth the quarterly high and low bid price per share for our common stock. These bid and asked price quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission, and may not represent actual prices. Our fiscal year ends December 31. COMMON STOCK PRICE RANGE YEAR AND QUARTER HIGH LOW 2005: First Quarter $ 3.00 $ 0.51 Second Quarter $ 2.00 $ 0.70 Third Quarter $ 2.00 $ 0.70 Fourth Quarter $ 1.05 $ 0.54 2006: First Quarter $ 0.85 $ 0.40 Second Quarter $ 0.70 $ 0.45 Third Quarter $ 0.90 $ 0.60 Fourth Quarter $ 1.10 $ 0.70 8 Table of Contents COMMON STOCK. On March 2, 2007, we had outstanding 13,078,437 shares of Common Stock, $0.001 par value per share. On March 2, 2007, the closing bid price of our stock was $0.70 per share. On March 2, 2007 we had approximately482 shareholders of record. One of our record stockholders is a nominee located offshore with record ownership (not beneficial ownership) of approximately 10% of our shares of common stock. Our transfer agent is American Stock Transfer and Trust Company. We have not paid any cash dividends and we do not expect to declare or pay any cash dividends in the foreseeable future. Payment of any cash dividends will depend upon our future earnings, if any, our financial condition, and other factors as deemed relevant by the Board of Directors. SALE OF UNREGISTERED SECURITIES (1)During the fourth quarter ended December 31, 2006, we issued 1,200,000 shares of common stock, warrants for 1,200,000 shares of our common stock at an exercise price of $0.75 per share and warrants for 600,000 shares of our common stock at an exercise price of $1.00 per share, for $600,000 in connection with a private placement of our securities. This transaction was made in reliance upon exemptions from registration under Section 4(2) of the Securities Act. Each certificate issued for unregistered securities contained a legend stating that the securities have not been registered under the Securities Act and setting forth the restrictions on the transferability and the sale of the securities. This transaction did not involve a public offering. The investors were knowledgeable about our operations and financial condition. The investors were accredited investors as defined in Regulation D and had knowledge and experience in financial and business matters that allowed them to evaluate the merits and risk of receipt of these securities. (2)During the fourth quarter ended December 31, 2006, we issued warrants to purchase 28,000 shares of our common stock at an exercise price of $0.75 per share and warrants to purchase 21,000 shares of our common stock at an exercise price of $1.00 per share to two vendors. The warrants had a market value of $48,366 on the date of grant and expire in November 2011. We expensed $48,366 during the quarter ended December 31, 2006 related to these warrants. This transaction was made in reliance upon exemptions from registration under Section 4(2) of the Securities Act. Each certificate issued for unregistered securities contained a legend stating that the securities have not been registered under the Securities Act and setting forth the restrictions on the transferability and the sale of the securities. (3)During the fourth quarter ended December 31, 2006, we issued 66,000 shares of common stock for the conversion of a note payable plus accrued interest amounting to $33,000. This transaction was made in reliance upon exemptions from registration under Section 4(2) of the Securities Act. Each certificate issued for unregistered securities contained a legend stating that the securities have not been registered under the Securities Act and setting forth the restrictions on the transferability and the sale of the securities. This transaction did not involve a public offering. The investor was knowledgeable about our operations and financial condition. The investor was an accredited investor as defined in Regulation D and had knowledge and experience in financial and business matters that allowed him to evaluate the merits and risk of receipt of these securities. (4)During the fourth quarter ended December 31, 2006 we issued 422,000 shares of stock, warrants for 422,000 shares of our common stock at an exercise price of $0.75 per share and warrants for 211,000 shares of our common stock at an exercise price of $1.00 per share, for conversion of related party debt of two individuals totaling $211,000. The warrants vest immediately and expire in November 2011. The excess of the fair value of the stock and warrants issued over the debt converted totaled $831,607 and was recorded as compensation expense. This transaction was made in reliance upon exemptions from registration under Section 4(2) of the Securities Act. Each certificate issued for unregistered securities contained a legend stating that the securities have not been registered under the Securities Act and setting forth the restrictions on the transferability and the sale of the securities. This transaction did not involve a public offering. The investors were knowledgeable about our operations and financial condition. The investors were accredited investors as defined in Regulation D and had knowledge and experience in financial and business matters that allowed them to evaluate the merits and risk of receipt of these securities. 9 Table of Contents (5)During the fourth quarter ended December 31, 2006 we issued 240,000 shares of stock, warrants for 240,000 shares of our common stock at an exercise price of $0.75 per share and warrants for 120,000 shares of our common stock at an exercise price of $1.00 per share, for the extinguishment of outstanding debt to a consultant totaling $120,000. The warrants vest immediately and expire in November 2011. The excess of the fair value of the stock and warrants issued over the debt extinguished was $472,952 and was recorded as a loss on debt extinguishment. This transaction was made in reliance upon exemptions from registration under Section 4(2) of the Securities Act. Each certificate issued for unregistered securities contained a legend stating that the securities have not been registered under the Securities Act and setting forth the restrictions on the transferability and the sale of the securities. This transaction did not involve a public offering. The investor was knowledgeable about our operations and financial condition. The investor was an accredited investor as defined in Regulation D and had knowledge and experience in financial and business matters that allowed him to evaluate the merits and risk of receipt of these securities. (6)During the fourth quarter ended December 31, 2006 we issued an option to purchase 170,000 shares of our common stock at an exercise price of $0.74 per share to an employee. The option had a market value of $150,856 on the date of grant, vests through April 2009 and expires in November 2011. We expensed $10,058 in the quarter ending December 31, 2006 related to this option. This transaction was made in reliance upon exemptions from registration under Section 4(2) of the Securities Act. Each certificate issued for unregistered securities contained a legend stating that the securities have not been registered under the Securities Act and setting forth the restrictions on thetransferability and the sale of the securities. (7)During the fourth quarter ended December 31, 2006 we issued an option to purchase 1,500,000 shares of our common stock at an exercise price of $0.99 per share to an employee. The option had a market value of $1,480,220 on the date of grant, vested immediately and expires in November 2011. We expensed $1,480,220 in the quarter ending December 31, 2006 related to this option. This transaction was made in reliance upon exemptions from registration under Section 4(2) of the Securities Act. Each certificate issued for unregistered securities contained a legend stating that the securities have not been registered under the Securities Act and setting forth the restrictions on thetransferability and the sale of the securities. (8)During the fourth quarter ended December 31, 2006 we issued an option to purchase 600,000 shares of our common stock at an exercise price of $0.99 per share to an employee. The option had a market value of $592,088 on the date of grant, vests through May 2007 and expires in November 2011. We expensed $98,681 in the quarter ending December 31, 2006 related to this option. This transaction was made in reliance upon exemptions from registration under Section 4(2) of the Securities Act. Each certificate issued for unregistered securities contained a legend stating that the securities have not been registered under the Securities Act and setting forth the restrictions on thetransferability and the sale of the securities. (9)During the fourth quarter ended December 31, 2006 we issued an option to purchase 1,200,000 shares of our common stock at an exercise price of $0.95 per share to an employee. The option had a market value of $1,136,330 on the date of grant, vests through December 2008 and expires in December 2011. We expensed $568,165 in the quarter ending December 31, 2006 related to this option. This transaction was made in reliance upon exemptions from registration under Section 4(2) of the Securities Act. Each certificate issued for unregistered securities contained a legend stating that the securities have not been registered under the Securities Act and setting forth the restrictions on thetransferability and the sale of the securities. (10)In January 2007, we issued an option to purchase 50,000 shares of our common stock at an exercise price of $0.80 per share to an employee. The option had a market value of $39,871 on the date of grant, vests through December 2008 and expires in January 2012. We expensed $4,984 in the quarter ending March 31, 2007 related to this option. This transaction was made in reliance upon exemptions from registration under Section 4(2) of the Securities Act. Each certificate issued for unregistered securities contained a legend stating that the securities have not been registered under the Securities Act and setting forth the restrictions on thetransferability and the sale of the securities. (11)In February 2007, we issued an option to purchase 100,000 shares of our common stock at an exercise price of $0.75 per share to an employee. The option had a market value of $74,759 on the date of grant, vested immediately and expires in January 2012. We expensed $74,759 in the quarter ending March 31, 2007 related to this option. This transaction was made in reliance upon exemptions from registration under Section 4(2) of the Securities Act. Each certificate issued for unregistered securities contained a legend stating that the securities have not been registered under the Securities Act and setting forth the restrictions on the transferability and the sale of the securities. (12)In February 2007, we issued an option to purchase 75,000 shares of our common stock at an exercise price of $0.75 per share to an employee. The option had a market value of $56,069 on the date of grant, vests through January 2008 and expires in February 2012. We expensed $9,345 in the quarter ending March 31, 2007 related to this option. This transaction was made in reliance upon exemptions from registration under Section 4(2) of the Securities Act. Each certificate issued for unregistered securities contained a legend stating that the securities have not been registered under the Securities Act and setting forth the restrictions on thetransferability and the sale of the securities. (13)In February 2007, we issued an option to purchase 50,000 shares of our common stock at an exercise price of $0.86 per share to an employee. The option had a market value of $42,862 on the date of grant, vested immediately and expires in February 2012. We expensed $42,862 in the quarter ending March 31, 2007 related to this option. This transaction was made in reliance upon exemptions from registration under Section 4(2) of the Securities Act. Each certificate issued for unregistered securities contained a legend stating that the securities have not been registered under the Securities Act and setting forth the restrictions on thetransferability and the sale of the securities. 10 Table of Contents (14)In February 2007, we issued 7,416 shares of our common stock valued at $6,600 as payment to a consultant for services rendered. This transaction was made in reliance upon exemptions from registration under Section 4(2) of the Securities Act. Each certificate issued for unregistered securities contained a legend stating that the securities have not been registered under the Securities Act and setting forth the restrictions on thetransferability and the sale of the securities. (15)In February 2007, we issued 400,000 shares of common stock, warrants for 400,000 shares of our common stock at an exercise price of $0.75 per share and warrants for 200,000 shares of our common stock at an exercise price of $1.00 per share, for $200,000 in connection with a private placement of our securities. This transaction was made in reliance upon exemptions from registration under Section 4(2) of the Securities Act. Each certificate issued for unregistered securities contained a legend stating that the securities have not been registered under the Securities Act and setting forth the restrictions on the transferability and the sale of the securities. This transaction did not involve a public offering. The investors were knowledgeable about our operations and financial condition. The investors were accredited investors as defined in Regulation D and had knowledge and experience in financial and business matters that allowed them to evaluate the merits and risk of receipt of these securities. (16)In February 2007 we issued 90,000 shares of stock, warrants for 90,000 shares of our common stock at an exercise price of $0.75 per share and warrants for 45,000 shares of our common stock at an exercise price of $1.00 per share, for the extinguishment of outstanding debt to a consultant totaling $45,000. The warrants vest immediately and expire in February 2012. The excess of the fair value of the stock and warrants issued over the debt extinguished was $177,357 and was recorded as consulting expense. This transaction was made in reliance upon exemptions from registration under Section 4(2) of the Securities Act. Each certificate issued for unregistered securities contained a legend stating that the securities have not been registered under the Securities Act and setting forth the restrictions on the transferability and the sale of the securities. This transaction did not involve a public offering. The investor was knowledgeable about our operations and financial condition. The investor was an accredited investor as defined in Regulation D and had knowledge and experience in financial and business matters that allowed him to evaluate the merits and risk of receipt of these securities. 11 Table of Contents SECURITIES AUTHORIZED FOR ISSUANCE UNDER EQUITY COMPENSATION PLANS Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted-average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) PLAN CATEGORY: (a) (b) (c) Equity compensation plans approved by security holders - $ - - Equity compensation plans approved by security holders 10,660,613 $ 0.88 2,198,336 (1) (1) These shares are the remaining unissued shares under our 2005 Stock and Stock Option Plan (the 2005 Plan) 12 Table of Contents ITEM 6. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION FORWARD-LOOKING STATEMENT This Management's Discussion and Analysis should be read in conjunction with the audited financial statements and notes thereto set forth herein. Certain statements contained in this report, including, without limitation, statements containing the words, "likely," "forecast," "project," "believe," "anticipate," "expect," and other words of similar meaning, constitute "forward-looking statements" within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause our actual results, performance or achievements to be materially different from any future results, performance, or achievements expressed or implied by such forward-looking statements. Given these uncertainties, readers are cautioned not to place undue reliance on such forward-looking statements. We disclaim any obligation to update any such factors or to announce publicly the results of any revision of the forward-looking statements contained or incorporated by reference herein to reflect future events or developments. In addition to the forward-looking statements contained in this Form 10-KSB, the following forward-looking factors could cause our future results to differ materially from our forward-looking statements: competition, capital resources, credit resources, funding, government compliance and market acceptance of our products and services. 13 Table of Contents CRITICAL ACCOUNTING POLICIES AND ESTIMATES Our discussion and analysis of our financial condition and results of operations are based upon financial statements which have been prepared in accordance with generally accepted accounting principles in the United States. The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenue and expenses, and related disclosure of contingent assets and liabilities. On an ongoing basis, we evaluate these estimates. We base our estimates on historical experience and on assumptions that are believed to be reasonable. These estimates and assumptions provide a basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions, and these differences may be material. We believe that the following critical accounting policies affect our more significant judgments and estimates used in the preparation of our consolidated financial statements. REVENUE RECOGNITION. Revenue, which includes licensing revenue, is recognized based upon contractually determined monthly service charges to individual customers. Some services are billed in advance and, accordingly, revenues are deferred until the period in which the services are provided. At December 31, 2006, total deferred service revenue was $1,189,236. STOCK-BASED COMPENSATION. Financial Accounting Standard No. 123, "Accounting for Stock-Based Compensation" ("SFAS No. 123") established financial accounting and reporting standards for stock-based employee compensation plans. It defines a fair value based method of accounting for an employee stock option or similar equity instrument. In January 2006, Bluegate implemented SFAS No. 123R, and accordingly, Bluegate accounts for compensation cost for stock option plans in accordance with SFAS No. 123R. GOING CONCERN. We remain dependent on outside sources of funding for continuation of our operations. Our independent auditors issued a going concern qualification in their report dated March 12, 2007, which raises substantial doubt about our ability to continue as a going concern. During the years ended December 31, 2006 and 2005, we have been unable to generate cash flows sufficient to support our operations and has been dependent on debt and equity raised from qualified individual investors. We experienced negative financial results as follows: 2006 2005 Net loss $ (9,191,559 ) $ (4,165,391 ) Negative cash flow from operations (1,039,364 ) (973,911 ) Negative working capital (1,165,572 ) (926,317 ) Stockholders' deficit (1,061,238 ) (711,046 ) These factors raise substantial doubt about our ability to continue as a going concern. The financial statements contained herein do not include any adjustments relating to the recoverability and classification of recorded asset amounts or amounts and classification of liabilities that might be necessary should we be unable to continue in existence. Our ability to continue as a going concern is dependent upon our ability to generate sufficient cash flows to meet our obligations on a timely basis, to obtain additional financing as may be required, and ultimately to attain profitable operations. However, there is no assurance that profitable operations or sufficient cash flows will occur in the future. We have supported current operations by: 1) selling our traditional connectivity services business, 2) raising additional operating cash through the private sale of our common stock, 3) selling convertible debt and common stock to certain key stockholders and 4) issuing stock and options as compensation to certain employees and vendors in lieu of cash payments. These steps have provided us with the cash flows to continue our business plan, but have not resulted in significant improvement in our financial position. We are considering alternatives to address our cash flow situation that include: - Raising capital through additional sales of our common and/or debt securities. - Reducing cash operating expenses to levels that are in line with current revenues. Reductions can be achieved through the issuance of additional common shares of our stock in lieu of cash payments to employees or vendors. 14 Table of Contents These alternatives could result in substantial dilution of existing stockholders. There can be no assurances that our current financial position can be improved, that we can raise additional working capital or that we can achieve positive cash flows from operations. Our long-term viability as a going concern is dependent upon the following: - Our ability to locate sources of debt or equity funding to meet current commitments and near-term future requirements. - Our ability to achieve profitability and ultimately generate sufficient cash flow from operations to sustain our continuing operations. Our fiscal year end is December 31. Our operations are located in Houston, Texas. Bluegate provides IT consulting, outsourcing, systems integration, applications development and managed security solutions for the health care industry. RESULTS OF OPERATIONS YEAR ENDED DECEMBER 31, 2, 2005 During the year ended December 31, 2006, our service revenue was $3,707,908 compared to $2,493,343 for the year ended December 31, 2005. This represents an increase of $1,214,565 and is primarily attributable to our acquisition of the assets and customers of Trilliant Corporation, an increase in engineering services and our efforts to market Medical Grade Network®, our core business. Our cost of services for the year ended December 31, 2006 was $1,742,420 compared to $1,110,382 for the year ended December 31, 2005. The increase in cost of services of $632,038 is due to higher interconnect fees and costs associated with the expansion of our Medical Grade Network® services. Our gross profit for the year ended December 31, 2006 was $1,965,488 compared to $1,382,961 for the year ended December 31, 2005. Our gross profit as a percentage of sales decreased to 53% in 2006 from 55% in 2005 due to higher interconnect fees and costs associated with the expansion of our Medical Grade Network® services. We incurred selling, general and administrative (SG&A) expenses of $3,902,681 for the year ended December 31, 2006 compared to $3,328,259 for the year December 31, 2005. The increase in SG&A of $574,422 is primarily attributable to an increase in payroll and payroll related expenses. During 2006 we increased our sales, marketing and administrative staff in an effort to expand our Medical Grade Network® business. We incurred an increase in compensation expense of $4,694,190 from $1,216,368 in 2005 to $5,910,558 in 2006. The increase was due primarily to (i) recording stock option and warrant related expenses as a result of our adoption of SFAS No. 123R in 2006 totaling $5,078,951 and (ii) the recording of $831,607 excess of the fair value of the stock and warrants issued over the related party debt converted. Our bad debt expense decreased $203,105 in 2006 from 2005 as we continued to strengthen our collection efforts. Based upon an evaluation performed by a third party, an impairment write-down of goodwill totaling $113,021 was recorded at December 31, 2006 compared to no write-down at December 31, 2005. At December 31, 2006 we recorded a loss of $472,952 on debt extinguishment which represented the excess of the fair value of the stock and warrants issued over the debt extinguished compared to a gain for the year ended December 31, 2005 of $490,786, or an overall increase in the loss on extinguishment of debt of $963,738. For the year ended December 31, 2006 we did not incur a loss on the conversion of notes payable to common stock compared to the loss of $892,882 incurred for the year ended December 31, 2005. Interest expense increased $390,693 in 2006 to $771,916 from $381,223 in 2005 as a result of issuing common stock warrants for the extension of repayments of the convertible notes payable. 15 Table of Contents We incurred a net loss of $9,191,559 for the year ended December 31, 2006 compared to a net loss of $4,165,391 for the year ended December 31, 2005, or an overall increase of $5,026,168. The increase is primarily attributable to the following: (1)We incurred selling, general and administrative (SG&A) expenses of $3,902,681 for the year ended December 31, 2006 compared to $3,328,259 for the year December 31, 2005. The increase in SG&A of $574,422 is primarily attributable to an increase in payroll and payroll related expenses. During 2006 we increased our sales, marketing and administrative staff in an effort to expand our Medical Grade Network® business. (2)We incurred an increase in compensation expense of $4,694,190 from $1,216,368 in 2005 to $5,910,558 in 2006. The increase was due primarily to (i) recording stock option and warrant related expenses as a result of our adoption of SFAS No. 123R in 2006 totaling $5,078,951 and (ii) the recording of $831,607 excess of the fair value of the stock and warrants issued over the related party debt converted. (3)Based upon an evaluation performed by a third party, an impairment write-down of goodwill totaling $113,021 was recorded at December 31, 2006 compared to no write-down at December 31, 2005. (4)At December 31, 2006 we recorded a loss of $472,952 on debt extinguishment which represented the excess of the fair value of the stock and warrants issued over the debt extinguished compared to a gain for the year ended December 31, 2005 of $490,786, or an overall increase in the loss on extinguishment of debt of $963,738. (5)Interest expense increased $390,693 in 2006 to $771,916 from $381,223 in 2005 as a result of issuing common stock warrants for the extension of repayments of the convertible notes payable. FORECAST OF GROWTH IN OUR MEDICAL GRADE NETWORK® CUSTOMER BASE At December 31, 2006, we had 1,062 Medical Grade Network® customers. We are forecasting an increase in the number of Medical Grade Network® customers through 2007. We expect the continued expansion of the company in serving Memorial Hermann, other health care institutions and physicians in the Houston market place. As 2006 was the commencement of our national marketing efforts to hospital systems outside of Texas, we expect to announce some of those successes in the near future. As a result, we believe that our revenue growth will accelerate in 2007. The exceptions to the Stark Law that were made in the latter part of 2006 are creating an ideal business environment for Bluegate in 2007 and beyond, and are contributing to the continued expansion of our sales pipeline for our Medical Grade Network® and health care IT services and solutions to healthcare systems and physician practices. As projected in early 2006, we made our first expansion outside the state of Texas in 2006 and we continued our growth within Texas with the addition of several clients. Our operational focus for 2007 continues to be the build out of the Houston market and strategic expansion to additional markets in Texas and other regions of the country. There is rapidly increasing demand for our networks, technologies, remote management and professional IT services, largely as the result of increasing pressure for health care providers to adopt electronic health records and the favorable health care IT environment created by the Stark Law exceptions. LIQUIDITY AND CAPITAL RESOURCES Our operations for the year ended December 31, 2006 were partly funded by our issuance of common stock for cash in private transactions, and the proceeds from the sale of our traditional connectivity business. We have continued to take steps to reduce operating expenses relating to our core business. We have expanded efforts to creating a market for the healthcare industry. Because of the uncertainty associated with this new market, breakeven cash flow is not expected until late 2007. As of December 31, 2006, our cash on hand was $256,121; total current assets were $585,421, total current liabilities were $1,750,993 and total stockholders’ deficit was $20,700,527. In March 2005 we negotiated an agreement with Memorial Hermann Health Network Physician Providers (MHHNP) whereby MHHNP would pay certain ongoing costs of managing the physicians in our network who are also members of MHHNP. Effective July 2006, we finalized an agreement with MHHNP covering the period through December 2010. We are seeking additional capital to fund expected operating costs. We believe future funding may be obtained from public or private offerings of equity securities, debt or convertible debt securities or other sources. Stockholders should assume that any additional funding will likely be dilutive. 16 Table of Contents If we are unable to raise additional funding, we may have to limit our operations to an extent that we cannot presently determine. The effect on our business may include the sale of certain assets, the reduction or curtailment of new customer acquisition, reduction in the scope of current operations or the cessation of business operations. Our ability to achieve profitability will depend upon our ability to raise additional operating capital, continued growth in demand for connectivity services and our ability to execute and deliver high quality, reliable connectivity services. Our growth is dependent on attaining profit from our operations, or our raising additional capital either through the sale of stock or borrowing. There is no assurance that we will be able to raise any equity financing or sell any of our products at a profit. Our future capital requirements will depend upon many factors, including the following: - The cost of operating our VPN. - The cost of third-party software. - The cost of sales and marketing. - The rate at which we expand our operations. - The response of competitors. - Our capital expenditures. 17 Table of Contents ITEM 7. FINANCIAL STATEMENTS. The financial statements required by this item are set forth beginning on page F-1. ITEM 8. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE. 1. On July 15, 2005, we dismissed our former certifying public accountant, Ham, Langston & Brezina, L.L.P. whose reports on our financial statements for the years ended December 31, 2003 and 2004 contained going concern qualifications. During the prior two fiscal years and during the interim period since December 31, 2004, there were no other adverse opinions or disclaimers of opinion, or modifications as to uncertainty, audit scope, or accounting principles by Ham, Langston & Brezina, L.L.P. in those reports. The decision to change accountants was approved by our audit committee of the board of directors. There were no disagreements with the former accountant, whether or not resolved, on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which, if not resolved to the former accountant's satisfaction, would have caused it to make reference to the subject matter of the disagreement(s) in connection with its report. The former accountant did not advise us: that internal controls necessary to develop reliable financial statements did not exist; or that information has come to the attention of the former accountant which made the accountant unwilling to rely on management's representations, or unwilling to be associated with the financial statements prepared by management; or that the scope of the audit should be expanded significantly, or that information has come to the accountant's attention that the accountant has concluded will, or if further investigated might, materially impact the fairness or reliability of a previously issued audit report or the underlying financial statements, or the financial statements issued or to be issued covering the fiscal period(s) subsequent to the date of the most recent audited financial statements (including information that might preclude the issuance of an unqualified audit report), and the issue was not resolved to the accountant's satisfaction prior to its resignation or dismissal. We have authorized the former accountant to respond fully to the inquiries of the successor accountant concerning the subject matter of each of such disagreements, if any, or events. 2. On July 15, 2005, we engaged Malone & Bailey, PC, Certified Public Accountants. We did not consult the new accountant regarding: the application of accounting principles to a specific completed or contemplated transaction, or the type of audit opinion that might be rendered on our financial statements and neither written or oral advice was provided that was an important factor considered by us in reaching a decision as to the accounting, auditing or financial reporting issue; or any matter that was the subject of a disagreement or event identified in response to paragraph 1 above. 3. We provided the necessary disclosure to the former accountant. We have asked the former accountant to provide a letter addressed to the Commission stating whether it agrees with the statements made by us and, if not, stating the respects in which it does not agree. The letter was attached as Exhibit 16.1 in our Form 10-KSB for the year ended December 31, 2005. 18 Table of Contents ITEM 8A. CONTROLS AND PROCEDURES. (a) Evaluation of disclosure controls and procedures. Based on their evaluation of our disclosure controls and procedures (as defined in Rule 13a-15(e) under the Securities Exchange Act of 1934 (the "Exchange Act"), our principal executive officer and principal financial officer have concluded that as of the end of the period covered by this annual report on Form 10-KSB such disclosure controls and procedures were not effective to ensure that information required to be disclosed by us in reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in Securities and Exchange Commission rules and forms, because of several adjustments required by our auditors predominantly in the areas of debt and equity. Specifically, our independent auditors identified deficiencies in our internal controls and disclosure controls related to the valuation of discounts for convertible debt with detachable warrants, expense recognition and issuances of our stock and stock options. Appropriate adjustments and footnote disclosures have been recorded and disclosed in our Annual Report on Form 10-KSB. We are in the process of improving our internal controls in an effort to remediate these deficiencies. Since being appointed on June 1, 2006, our Chief Financial Officer has implemented revisions and instituted certain checks and balances to our accounting system. Additionally, he has addressed tighter controls over all aspects of financial revenue and expense recognition, as well as improving supervision and training of our accounting staff. We are continuing our efforts to improve and strengthen our control processes and procedures to fully remedy these deficiencies. Our management and directors will continue to work with our auditors and other outside advisors to ensure that our controls and procedures are adequate and effective. (b) Changes in internal control over financial reporting. During the year under report, our Chief Financial Officer has implemented revisions and instituted certain checks and balances to our accounting system. Additionally, he has addressed tighter controls over all aspects of financial revenue and expense recognition, as well as improving supervision and training of our accounting staff. The evaluation of our disclosure controls included a review of whether there were any significant deficiencies in the design or operation of such controls and procedures, material weaknesses in such controls and procedures, any corrective actions taken with regard to such deficiencies and weaknesses and any fraud involving management or other employees with a significant role in such controls and procedures. ITEM 8B. OTHER INFORMATION. None. 19 Table of Contents PART III ITEM 9. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS; COMPLIANCE WITH SECTION 16(A) OF THE EXCHANGE ACT EXECUTIVE OFFICERS AND DIRECTORS The following table sets forth the name, age, positions and offices or employments for the past five years as of December 31, 2006, of our executive officers and directors. Members of the Board of Directors are elected and hold office until their successors are elected and qualified. All of the officers serve at the pleasure of the Board of Directors of the Company. NAME AGE POSITION Manfred Sternberg 47 Director and Chief Executive Officer William Koehler 41 Director and President Charles Leibold 57 Chief Financial Officer Stephen Sperco 53 Chief Operating Officer Richard Yee 56 Senior VP of Operations Gilbert Gertner (a) 82 Director (a) Mr. Gertner, an independent director, serves on our audit committee. Manfred Sternberg, has been our Chief Executive Officer and a Director since 2001. Prior to 2001, Mr. Sternberg was an investor and board member of several broadband providers in Houston, Texas including our predecessor. He is a graduate of Tulane University and Louisiana State University School of Law. Mr. Sternberg is licensed to practice law in Texas, Louisiana and the District of Columbia and is Board Certified in Consumer and Commercial Law by the Texas Board of Legal Specialization. William Koehler has been a Director since May, 2003. Mr. Koehler was appointed President and COO in September 2005 after Bluegate acquired substantially all of the assets of Trilliant Corporation, of which Mr. Koehler was a founder and served as President/CEO from 2000 until September 2005. From 1992 until 2000, Mr. Koehler was the Vice President of Business Development of an Electrical Engineering firm that specialized in the assessment, design and project implementation of technology efforts for their clients. Mr. Koehler has a BBA from Texas A&M in Business Analysis, with a specialization in Production Operation Management. Mr. Koehler has spent the last 15 years of his career working in the IT and Professional Services industry and has a broad range of skills. His experience ranges from the design and management of the implementation of multination voice and data networks to the needs assessment and the development of a Global technology strategy for large multinational corporations. The customers that Mr. Koehler has worked with include Pennzoil, American General Insurance, Texaco, British Petroleum, Brown and Root and many others. At the same time he has worked with dozens of school districts by assisting in the development of more cost effective and robust systems in an attempt to help these districts move technology into the classrooms and help children learn. Mr. Koehler has spoken at many state and local events about technology and continues to look for opportunities to continue this effort. Charles Leibold became Bluegate's Controller in January 2006 and effective June 1, 2006 he was appointed our Chief Financial Officer. Mr. Leibold began his career with the Big Four accounting firm of Deloitte and Touche. Subsequently, he became Director of International and Domestic Field Audit for the Avis Rent a Car System and Vice President of Finance and Treasurer of AIM Group, Inc., the holding company for Budget Rent a Car franchises. From January 1998 through May 1999, as Manager of AquaSource Inc., he was aggressively involved in the development of a start-up venture experiencing rapid growth through acquisitions. Specifically he was responsible for the successful transition of all of the seller's business into AquaSource. From June 1999 through May 2003, as Vice President and Director of Acquisition Partners, Inc., he directed the strategic planning and staffing of a start-up venture providing acquisitions and divestiture services to its clients. From June 2003 through mid-January 2006, Mr. Leibold provided consulting, accounting and tax services to clients in a wide variety of industries. In addition to having served in key financial management roles for both large and small companies, Mr. Leibold is a Certified Public Accountant and a Member of the Institute of Certified Public Accountants and Texas State Board of Public Accountancy. Mr. Leibold graduated from Pace University with a BBA in Accounting. 20 Table of Contents Stephen Sperco was appointed the Company’s Chief Operating Officer on December 31, 2006. Mr. Sperco is the founder and President of Sperco Associates, Inc. and Sperco Technology Group, L.L.C. Sperco Associates was founded in 1986 and is headquartered in Chicago, Illinois. Both organizations are privately held consulting firms that focus in the areas of Telecommunications and Information Technology (IT) systems. The organizations provide independent, third party consulting, planning, and facilities management services. The consulting personnel provide services in the area of Telecommunications to support the voice, data, and image requirements of clients. Support in the area of IT systems is provided for the Desktop Computing, Local Area Network (LAN), and Wide Area Network (WAN) requirements of clients. The organizations also provide Management Support, Staff Augmentation, Quality Assurance, and operational functions related to Facilities Management and Outsourcing engagements. The firm has conducted consulting engagements in North America, the United Kingdom, and Europe. The industry focus of Sperco Associates has been in the Private Sector with Financial Services, Insurance, Health Care, and Fortune 1000 organizations. The focus of Sperco Technology Group has been in the Public Sector with Education and Health Care organizations. For IT Infrastructure, Telecommunications, and IT Physical Infrastructure the firms have developed significant expertise in Strategic Planning, Optimization, Design, Procurement, Contract Negotiations, Quality Assurance, and Implementation Project Management. In the areas of Facilities Management and Outsourcing, the firms have developed significant expertise in Organization Management and Planning, Project Management, Strategic Planning, Contract Negotiations, and the management of day-to-day department operations. The firms have extensive experience in the specialty areas of Financial Trading Floors, Call Center Applications, Structured Wiring Systems, Voice Recording/Logging Applications, Interactive Voice Response (IVR) applications, IP Telephony, and Network Optimization. Mr. Sperco is responsible for both the executive management of the consulting firms and the direction of consulting engagements. Mr. Sperco has been a consultant since 1975 and in this capacity has extensive experience with the planning and management of complex engagements. Before founding Sperco Associates, Inc., Mr. Sperco was a principal and Regional Vice President for Marketing and Systems Development Corporation. Marketing and Systems Development Corporation was a telecommunications consulting firm that was subsequently purchased by EDS. Mr. Sperco was with Marketing and Systems Development Corporation for ten years. Mr. Sperco earned a Bachelor of Arts degree in Economics from Middlebury College, Middlebury, Vermont in 1975. Rick Yee, became our Senior Vice President - Operations in January 2006. Mr. Yee is responsible for all technical operations and client-facing activities. Prior to joining Bluegate, he served as Vice President, Network Planning and Engineering for Wiltel Communications in Tulsa, Oklahoma from 2004 to 2005, where he had nationwide responsibility for directing the long-term planning and integration of strategic network functions for voice, data, IP, international, local, traffic, and transport. From 2002 to 2004 Mr. Yee was a self employed telecommunications consultant. From 2000 to 2002 Mr. Yee served as the Vice President of Solutions Consulting for Marconi Corporation, plc. In this capacity Mr. Yee oversaw Marconi's efforts to provide tailored telecommunications equipment solutions to the utility, cable TV and CLEC industries. Mr. Yee has over 30 years of experience in technology/telecommunications industries, serving in various technical and managerial positions with Marconi, Reliant Energy, Verizon, and Sprint. He holds a Bachelor of Science in Mechanical Engineering from Carnegie-Mellon University in Pittsburgh, Pennsylvania, an MBA from Gannon University in Erie, Pennsylvania, and is a registered Professional Engineer. Gilbert Gertner has been a Director since May, 2003. Mr. Gertner is a private investor and co-founder of a number of industrial, real estate development and high-tech companies. Mr. Gertner is known for his philanthropic endeavors including the construction of schools and medical facilities in developing countries. Mr. Gertner served as Chairman of the Board and CEO of Worldwide Petromoly, Inc., a company with which he has been associated since 1993. During the period from 1994 to 1997 Mr. Gertner served as a Director of Citadel Computer Systems. COMMITTEES OF THE BOARD OF DIRECTORS We do not have any nominating, or compensation committees of the Board, or committees performing similar functions. Shareholders may recommend nominees for Director by notifying the Chairman of the Board, Manfred Sternberg, in writing that is mailed to us. In March 2005, our Board adopted our Audit Committee Charter (the "Charter") which established our Audit Committee. The Board of Directors has selected Gilbert Gertner, an independent Director, to be on the Audit Committee. Mr. Gertner is not a financial expert. We have determined Mr. Gertner's independence using the definition of independence set forth in NASD Rule 4200-(14). We are currently pursuing the recruitment of an independent director who is also a financial expert. At the present time, Mr. Gertner is the sole member of our Audit Committee. We have no other committees of the Board. 21 Table of Contents The Audit Committee reviewed and discussed the matters required by SAS 61 and our audited financial statements for the year ending December 31, 2006 with our management and our independent auditors. The Audit Committee received the written disclosures and the letter from our independent accountants required by Independence Standards Board No. 1 and the Audit Committee discussed with the independent accountant the independent accountant's independence. BOARD OF DIRECTORS We currently have three members of our Board of Directors, who were elected and hold office until their successors are elected and qualified. Executive officers are appointed by the Board of Directors and serve until their successors have been duly elected and qualified. There is no family relationship between any of our directors and executive officers. SECTION 16(A) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE Section 16(a) of the Exchange Act requires our officers, directors and persons who beneficially own more than 10% of our common stock to file reports of ownership and changes in ownership with the SEC. These reporting persons also are required to furnish us with copies of all Section 16(a) forms they file. During 2006, the following reporting persons did not file Forms 3 and 4, as required under Section 16(a) of the Exchange Act on a timely basis, noting the number of times their filings were not timely: Manfred Sternberg (1), William Koehler (2), Gilbert Gertner (1), Robert Davis (1), Larry Walker (2), Stephen Sperco (1). We are not aware of any instances in which a person required to file reports under Section 16(a) of the Exchange Act have not done so. CODE OF ETHICS We have a Code of Ethics that applies to our principal executive officers and our principal financial officers. We undertake to provide to any person, without charge, upon request, a copy of our Code of Ethics. You may request a copy of our Code of Ethics by mailing your written request to us. Your written request must contain the phrase "Request for a Copy of the Code of Ethics of Bluegate Corporation." A copy of our Code of Ethics is also posted on our website, www.bluegate.com. Our address is: Bluegate Corporation, 701 North Post Oak Road, Suite 600, Houston, Texas 77024. ITEM 10. EXECUTIVE COMPENSATION. The following table sets forth certain information as to our highest paid officers and directors for our fiscal years ended December 31, 2006 and 2005. No other compensation was paid to any such officers or directors other than the compensation set forth below. 22 Table of Contents SUMMARY COMPENSATION TABLE Name and Principal Position Year Salary ($) Bonus ($) Stock Awards ($) Option Awards (5) ($) Non-Equity Incentive Plan Compensation ($) Nonqualified Deferred Compensation Earnings ($) All Other Compensation (6) ($) Total ($) Manfred Sternberg, 2006 178,836 1,902,985 12,448 2,094,269 CEO 2005 172,500 447,820 8,500 628,820 William Koehler, 2006 (1) 156,479 649,585 11,000 817,064 President 2005 (1) 43,750 100,931 2,500 147,181 Stephen Sperco, 2006 (2) 568,165 568,165 COO 2005 (2) Charles Leibold, 2006 (3) 122,407 20,000 109,585 5,250 257,242 CFO 2005 (3) Larry Walker, 2006 120,755 233,483 354,238 President of Trilliant Technology Group, Inc. (100% owned subsidiary) 2005 36,458 41,939 78,397 Richard Yee, 2006 (4) 122,216 166,116 8,250 296,582 Senior VP of Operations 2005 (4) (1) Mr. Koehler commenced working for the Company in September 2005. (2) Mr. Sperco commenced working for the Company on December 31, 2006. (3) Mr. Leibold commenced working for the Company in January 2006. (4) Mr. Yee commenced working for the Company in February 2006. (5) The amounts in this column reflect the expense recognized for financial statement reporting purposes for the fiscal year ended December 31, 2006, in accordance with FAS 123(R), of outstanding stock options granted as part of the stock option plan. The assumtion used in calculating these amounts, as well as a description of our stock option plan, are set forth in Note 10 to our Financial Statements for the year ended December 31, 2006, which is located on pages F-17 through F-24 of our Annual Report on Form 10-KSB. Compensation cost is generally recognized over the vesting period of the award. (6) The amounts in this column reflect the automobile allowance given to Executive Officers as part of their compensation plan. EMPLOYMENT AGREEMENTS In February 2005 we entered into an employment agreement with Manfred Sternberg (the 2005 Sternberg Agreement) for a period of two years at an annual salary of $180,000 per year. The 2005 Sternberg Agreement replaced the previous agreement with Mr. Sternberg. The 2005 Sternberg agreement calls for the Company to provide health, dental, vision and any other benefits that the Company may provide to its employees, a monthly automobile allowance of $750 (which was increased to $1,500 during 2006) and reimbursement for up to $1,000 per month in discretionary business related expenses. In addition, the 2005 Sternberg agreement provides for four (4) weeks of vacation per year. Under the 2005 Sternberg Agreement, the Company issued to Mr. Sternberg the option to purchase the 275,000 shares of our common stock that had vested under his previous agreement at a revised exercise price of $2.00 per share. We also agreed to issue an option to purchase 1,000,000 shares of our common stock at an exercise price of $0.50 per share. The option vests as follows: 50,000 shares on the date of grant, and 50,000 shares every month thereafter until fully vested. The option expires on January 31, 2010.
